DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant's arguments filed 02/09/2021 have been fully considered but they are not persuasive. Applicant argues that providing a prompt when a determination is made that the consumer has used the their refills to pay for additional refills. However though Dorney does not disclose prompting a user to purchase more refills after determining that the consumer has used all their refills, Dorney does disclose determining if the user has used up all their refills and prompting a user to buy additional refills, triggering the refill purchase prompt after determining that the refills are exhausted would have been obvious to one skilled in the art as it saves the user having to purchase additional cups. As such there is no patentable distinction between the prior art and the amended claims. For at least the foregoing reasons claims 23, 29, 35 and their dependent claims stand rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 23-41 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Humphrey US 2005/0099304 in view of Dorney US 2007/0215239.
Humphrey discloses a product dispenser comprising:

Humphrey does not disclose determining that the users refills are depleted and prompting the user to purchase more refills in response,
Dorney teaches a system for refilling a drink and for prompting for payment to purchase additional refills and if the user has run out of refills or wishes to purchase additional refills and additionally includes the ability to update a number of refills remaining. (para 0027-0028, 0031, figure 6).
It would have been obvious to one skilled in the art to modify the system of Humphrey to include being able to prompt for payment for a refill at the dispenser if the user is not entitled to a refill and may have to pay for additional refills because it allows for the system to allow to process additional drink sales without requiring a separate point of sale and purchase more refills for an existing cup reducing cup waste.
(Re claim 24,30,36) “product comprises … beverage … a beverage container … refill … customized drink or beverage” (abstract).
(Re claim 25,31,37) “machine readable item … packaging … bar code … RFID tag … or an item with a wireless communication device” (80,20 figure 7).
(Re claim 26,32,38) “information from the machine readable item … product type … information about a product and/or item” (para 0035).

(Re claim 28,34,40) “reflect in the status, a change in type or kind of product … portion size … price … status of a refill” (para 0035-0036, 0042-0043).
(Re claim 41) “prompt the consumer to pay for the refill” (para 0042-0043).
 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY R WAGGONER whose telephone number is (571)272-8204.  The examiner can normally be reached on Mon-Thurs 5am-330pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TIMOTHY R. WAGGONER
Primary Examiner
Art Unit 3651



/TIMOTHY R WAGGONER/Primary Examiner, Art Unit 3651